Citation Nr: 1146113	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  04-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for the period beginning October 15, 2005, for degenerative disc disease (DDD) with degenerative joint disease (DJD) of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 
INTRODUCTION

The Veteran had active military service from May 1974 to May 1976, from March 1978 to March 1982, and from December 1982 to April 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2008 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was most recently before the Board in August 2009, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Board notes that the Veteran has claimed that she experiences urinary dysfunction that is a result of her service-connected thoracolumbar spine disability.  

In the August 2009 remand, the Board directed that a VA examiner provide an opinion as to whether it is at least as likely as not that the Veteran's reported urinary dysfunction is a result of her service-connected thoracolumbar spine disability.  In July 2010, the Veteran was afforded a VA examination.  A review of the examination report shows that the Veteran reported urinary dysfunction and reported that her gynecologist had told her that it was a result of her thoracolumbar spine disability.  The examiner opined that the Veteran's reported urinary dysfunction was likely a result of her thoracolumbar spine disability.  In this regard, the examiner reported that his opinion was based on the Veteran's report that her gynecologist had told her that her urinary dysfunction was due to her thoracolumbar spine disability.  It does not appear that these opinions have been sought or are provided.

The Board notes that hearsay medical evidence does not constitute competent medical evidence [e.g., when claimant states anecdotally that a physician previously expressed an opinion, but there is no supporting evidence thereof in the record].  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).   A review of the record is negative for any medical evidence supporting the Veteran's assertion that her gynecologist opined that her urinary dysfunction was related to her service-connected thoracolumbar spine disability.  Therefore, the Board finds that the July 2010 VA examiner's opinion is inadequate for adjudication purposes.

In March 2011, the Veteran was afforded a VA urology examination.  At that time, the Veteran again reported her symptoms of urinary dysfunction.  The examiner ordered several laboratory tests to be completed, but did not provide a diagnosis at that time.  In a May 2011 addendum report, the March 2011 VA examiner again failed to provide a specific diagnosis and went on to opine that the Veteran's urological condition was not likely due to her service-connected thoracolumbar spine disability.  The VA examiner failed to provide a rationale for the opinion.  Therefore, the Board finds that the opinion is inadequate for adjudication purposes.  

For these reasons, the Board has concluded that the July 2010 and March 2011 VA examination reports do not adequately comply with the directives of the August 2009 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from her service-connected thoracolumbar spine disability, to specifically include whether her urinary dysfunction is related to her thoracolumbar spine disability.

Additionally, current treatment records not already of record in the claims file should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  The appellant should be afforded to solicit opinions from her physician's who reportedly have related urinary problems with the back disorder.  She is free to provide pertinent records or provide information to the VA to allow it to obtain the records.  The claims folder should contain documentation of all attempts made to obtain these records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected thoracolumbar spine disability.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The RO or the AMC should ensure that all information necessary for rating purposes is provided, to specifically include a description of symptoms of the Veteran's urinary dysfunction.

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present urinary dysfunction as to whether there is a 50 percent or better probability that the disability was caused or chronically worsened by the Veteran's service-connected thoracolumbar spine disability.  

The supporting rationale for all opinions expressed must be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


